Citation Nr: 1504722	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-19 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a skin condition claimed as residuals of burns to the chest, arms, and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to April 1968.  He served in Vietnam and received the Combat Infantryman Badge.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2013, the Veteran was scheduled to testify during a hearing before a Veterans Law Judge conducted via video conference.  He cancelled the hearing and did not request that it be rescheduled.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Current skin conditions, tinea versicolor and poikiloderma of civatte, had their onset in service.


CONCLUSION OF LAW

A skin condition was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service treatment records show, consistent with the Veteran's contentions, that in January 1967 he sustained 1st degree burns on his chest and arms and 2nd degree burns on his hands.  

In November 2009, a VA examiner found that there was no residual scarring from the in-service burns.  She did observe a hypopigmented and hyperpigmented rash on the chest, shoulders, and back.  She diagnosed poikiloderma of civatte and tinea versicolor aggravated by sun in Vietnam.  

In a September 2010 addendum, the examiner stated that poikiloderma of civatte was a chronic, non-cancerous (benign) skin condition in fair-haired adults, that was "probably" caused by long-term sun exposure.  She also stated that tinea versicolor was a common skin condition caused by an overgrowth of fungus or yeast on the skin's surface, and "[w]hy some people develop tinea versicolor and others do not is not entirely clear."  She added that her previous report of aggravation was based on the Veteran's statement and there was no supporting documentation of treatment for tinea versicolor in service.

The Veteran submitted a July 2012 statement from H-M.L., M.D., who noted that he had treated the Veteran since June 2010.  According to the physician, the Veteran had an extensive skin rash over the upper chest, with chronic tingling sensation and discoloration.  Dr. L. said "[i]t was attributed to a 1st and 2nd degree burn on that area during" active service in January 1967.  It is unclear if Dr. L. or another individual attributed the Veteran's skin rash with tingling and discoloration to his burns in service.

This record clearly demonstrates current skin disabilities.  The in-service burns are also well documented.  There are conflicting opinions as to whether the in-service burns caused the current skin disabilities, but setting aside this theory of entitlement to service connection; the record provides other bases for granting the Veterans claim.

First the VA examiner did report that the current skin condition was aggravated by in-service sun exposure.  She subsequently seems to have backed away from this statement by noting that it was based on the Veteran's reports without evidence of in-service treatment.  It is well established; however, that a medical opinion may be based on a Veteran's reports and there is no requirement for supporting treatment records. Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The Veteran's report of sun exposure in Vietnam is consistent with the circumstances of his service and the opinion as to aggravation is supported by the examiner's report that poikiloderma of civatte was probably caused by long term sun exposure.  It does not appear that the Veteran had long term sun exposure outside of Vietnam.

Second, in an April 2010 statement the Veteran indicated that the skin conditions had been present ever since service.  His report provides additional evidence that the claimed skin conditions were caused by events in service.

Resolving reasonable doubt in the Veteran's favor, service connection is granted for the Veteran's current skin conditions diagnosed as tinea versicolor and poikiloderma of civatte.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a skin condition is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


